DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 29 December 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
The parent application is now a published patent. Therefore, it is recommended to change “16/871,087, filed May 11, 202, which is” in ¶1, lines 1-2 to “16/871,087, filed May 11, 2020, now U.S. Patent No. 11,252,742, which is”. Note this also corrects the type “202”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,652,917 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 20-38 of the instant application merely broaden the scope of claims 1-19 of 10,652,917.
Claims 20-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,252,742 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 20-38 of the instant application merely broaden the scope of claims 1-19 of 11,252,742.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24, 32, and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24, 32, and 37 recite the limitation "the scheduler" in lines 3, 3, and 3 respectively.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-22, 24-30, and 32-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pantelias EP 2,560,323 A1 (hereinafter referred to as “Pantelias”) in view of Goikhman US 2013/0114960 A1 (hereinafter referred to as “Goikhman”) in view of Alasti et al. “Quality of Service in WiMAX and LTE Networks” (hereinafter referred to as “Alasti”). Note Pantelias, Goikhman and Alasti  were cited by the applicant in the IDS received 29 December 2021.
As to claim 20, Pantelias teaches a method performed by a termination element (¶58, lines 1-3; figure 5: method performed by headend node 102 of main medium 103/PON that minimizes buffering and scheduling delays), comprising:
receiving at the termination element of a first network a bandwidth report ("BWR") (¶58, line 3 and ¶59, lines 2-5; figure 5: headend node 102 of main medium 103/PON receives bandwidth request transmission), wherein the BWR includes information regarding a data transmission opportunity over a second network for at least one endpoint data (¶36, lines 10-12 and ¶59, line 2; figure 5: the bandwidth request requesting bandwidth provides headend node 102 information about the amount of data end station 108 has to transmit over branch media 106/coax);
scheduling a first network transmission opportunity for the at least one endpoint data using information derived from the received BWR (¶36, lines 14-21, ¶59, lines 9-11, and ¶60, lines 22-26; figure 5: headend node 102 uses the received bandwidth information to allocate bandwidth for headend node 102 to receive end station 108 data); and
receiving from a first network forwarding device the at least one endpoint data in accordance with the scheduled first network transmission opportunity (¶60, lines 25-26, ¶62, lines 11-14, ¶63, lines 13-15, and ¶66, lines 2-4; figure 5: branch node 104 transmits the data from end station 108 to headend node 102 at the pre-allocated time using the pre-allocated bandwidth).
Although Pantelias teaches “A method…at least one endpoint data; scheduling…the scheduled first network transmission opportunity,” Pantelias does not explicitly disclose “wherein the BWR…a service flow”.
	However, Goikhman teaches wherein the BWR indicates a future bandwidth needed for the data transmission with a forward looking traffic profile comprising a quantity of bytes required at a specific time interval (¶¶19-21; figures 1-2: bandwidth report indicates a request for an amount of bandwidth, such as a number of bytes, to transmit packets in an upcoming transmission gate).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Pantelias by including “wherein the BWR indicates a future bandwidth needed for the data transmission with a forward looking traffic profile comprising a quantity of bytes required at a specific time interval” as taught by Goikhman because it provides Pantelias’s method with the enhanced capability of using the report to request additional necessary bandwidth (Goikhman, ¶¶19-21; figures 1-2).
Although Pantelias in view of Goikhman teaches “A method…a specific time interval; scheduling a first…transmission opportunity,” Pantelias in view of Goikhman does not explicitly disclose “wherein receiving the BWR comprises receiving the BWR as a service flow”.
However, Alasti teaches wherein receiving the BWR comprises receiving the BWR as a service flow (pages 106-107, IEEE 802.16E Bandwidth Request and Grant Mechanism section: bandwidth request received for a service flow as part of an UL data transmission of the service flow).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Pantelias in view of Goikhman by including “wherein receiving the BWR comprises receiving the BWR as a service flow” as taught by Alasti because it provides Pantelias in view of Goikhman’s method with the enhanced capability of the bandwidth request being service flow specific such that the bandwidth grant can specifically match the QoS of the service flow (Alasti, pages 106-107, IEEE 802.16E Bandwidth Request and Grant Mechanism section and page 110, Conclusions section).
As to claim 21, Pantelias in view of Goikhman in view of Alasti teaches the method of Claim 20. Pantelias further teaches wherein the receiving the BWR occurs prior to an arrival of the at least one endpoint data at the first network forwarding device (¶63; figure 5: headend node first receives bandwidth request and schedules the bandwidth and transmission times for both the end station 108 to transmit data to branch node 104 and branch node 104 to transmit the data to headend node 103 up front before branch node 104 receives the data from end station 108).
As to claim 22, Pantelias in view of Goikhman in view of Alasti teaches the method of Claim 20. Pantelias further teaches further comprising transmitting a grant message identifying the scheduled first network transmission opportunity to the first network forwarding device prior to an arrival of the at least one endpoint data at the first network forwarding device (¶¶62-63; figure 5: headend node first receives bandwidth request and schedules the bandwidth and transmission times for both the end station 108 to transmit data to branch node 104 and branch node 104 to transmit the data to headend node 103 and transmits MAP message granting the allocations to the branch node 104 up front before branch node 104 receives the data from end station 108).
As to claim 24, Pantelias in view of Goikhman in view of Alasti teaches the method of Claim 20.
Alasti further teaches wherein the information regarding the at least one endpoint data transmission opportunity over the second network is generated by the scheduler comprising an LTE scheduler from a Buffer Status Report ("BSR") received from the at least one endpoint (pages 109-110, LTE Air Interface Scheduler and Buffer Status Reporting sections: LTE air interface scheduler uses BSR received from UE as an input for making a scheduling decision) and wherein the BWR is generated by a BWR builder using at least the information regarding the at least one endpoint data transmission opportunity (pages 106-107, IEEE 802.16E Bandwidth Request and Grant Mechanism section: bandwidth request generated/built using UE UL SF status).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Pantelias in view of Goikhman in view of Alasti by including “wherein the information…the at least one endpoint data transmission opportunity” as further taught by Alasti for the same rationale as set forth in claim 20 (Alasti, pages 106-107, IEEE 802.16E Bandwidth Request and Grant Mechanism section and page 110, Conclusions section).
As to claim 25, Pantelias in view of Goikhman in view of Alasti teaches the method of Claim 20. Pantelias further teaches further comprising processing the BWR at the first network forwarding device to produce a Data over Cable Service Interface Specification ("DOCSIS") REQ message (¶64; figure 5: branch node 104 receives bandwidth request from end station 108 and transmits DOCSIS request to headend node 102).
As to claim 26, Pantelias in view of Goikhman in view of Alasti teaches the method of Claim 20. Pantelias further teaches wherein the grant message comprises a Data over Cable Service Interface Specification ("DOCSIS") MAP message (¶61 and ¶65, lines 1-3; figure 5: DOCSIS scheduler 504 of headend node 102 issues DOCSIS MAP message to branch node 104).
As to claim 27, Pantelias in view of Goikhman in view of Alasti teaches the method of Claim 20. Pantelias further teaches wherein the first network comprises a wired communications network and the second network comprises a wireless communications network (¶44, lines 7-10 and ¶45, lines 3-4 and 15-17: main medium may be wired (PON/coax) and branch medium may be wireless).
As to claim 28, claim 28 is rejected the same way as claim 20. Note Pantelias further teaches an apparatus comprising a termination element of a first network a processor, and a memory device (¶58, lines 1-2 and 5, ¶79, lines 1-3 and 9-10, and ¶80, lines 1-2; figures 5 and 8: general purpose computer system 800 implements network 500 including headend node 102 using processor 804 and memory 805).
As to claim 29, claim 29 is rejected the same way as claim 21.
As to claim 30, claim 30 is rejected the same way as claim 22.
As to claim 32, claim 32 is rejected the same way as claim 24.
As to claim 33, Pantelias in view of Goikhman in view of Alasti teaches the apparatus of Claim 28. Pantelias further teaches wherein the apparatus is further configured to process the BWR at the first network forwarding device to produce a Data over Cable Service Interface Specification ("DOCSIS") REQ message (¶64; figure 5: branch node 104 receives bandwidth request from end station 108 and transmits DOCSIS request to headend node 102) and wherein the grant message comprises a Data over Cable Service Interface Specification ("DOCSIS") MAP message (¶61 and ¶65, lines 1-3; figure 5: DOCSIS scheduler 504 of headend node 102 issues DOCSIS MAP message to branch node 104).
As to claim 34, claim 34 is rejected the same way as claim 20. Note Pantelias further teaches one or more non-transitory tangible media that includes code for execution and when executed by a processor is operable to perform operations (¶83 and ¶84, lines 1-3 and 7-9; figure 8: computer program medium including computer programs that, when executed, enable processor to implement processes).
As to claim 35, claim 35 is rejected the same way as claim 21.
As to claim 36, claim 36 is rejected the same way as claim 22.
As to claim 37, claim 37 is rejected the same way as claim 24.
As to claim 38, Pantelias in view of Goikhman in view of Alasti teaches the media of Claim 28. Pantelias further teaches wherein the operations further comprise processing the BWR at the first network forwarding device to produce a Data over Cable Service Interface Specification ("DOCSIS") REQ message (¶64; figure 5: branch node 104 receives bandwidth request from end station 108 and transmits DOCSIS request to headend node 102) and wherein the grant message comprises a Data over Cable Service Interface Specification ("DOCSIS") MAP message (¶61 and ¶65, lines 1-3; figure 5: DOCSIS scheduler 504 of headend node 102 issues DOCSIS MAP message to branch node 104).

Claims 23 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pantelias in view of Goikhman in view of Alasti as applied to claims 20 and 28 above respectively, and further in view of Zhang et al. US 2014/0254697 A1 (hereinafter referred to as “Zhang”).
As to claim 23, Pantelias in view of Goikhman in view of Alasti teaches the method of Claim 20. Pantelias further teaches wherein the termination element comprises a Cable Modem Termination System ("CMTS") (¶51, line 3; figure 4: headend node 102 comprises DOCSIS CMTS 402).
Although Pantelias further teaches “The method…(‘CMTS’),” Pantelias in view of Goikhman in view of Alasti does not explicitly disclose “and the first network forwarding device comprises a Cable Modem (‘CM’)”.
However, Zhang teaches wherein the termination element comprises a Cable Modem Termination System ("CMTS") and the first network forwarding device comprises a Cable Modem ("CM") (¶24: CMTS is the device of a DOCSIS network that connects an HFC (hybrid fiber coax) network to a backbone network, and the CMTS receives information from end-users forwarded by CMs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Pantelias in view of Goikhman in view of Alasti by including “and the first network forwarding device comprises a Cable Modem (‘CM’)” as taught by Zhang because it provides Pantelias in view of Goikhman in view of Alasti’s method with the enhanced capability of connecting CMs from the HFC network to the backbone network via the CMTS (¶24).
As to claim 31, claim 31 is rejected the same way as claim 23.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN T VAN ROIE/               Primary Examiner, Art Unit 2469